Exhibit 10(2)
AMENDED AND RESTATED CHANGE IN CONTROL
TERMINATION BENEFITS AGREEMENT
     THIS AMENDED AND RESTATED CHANGE IN CONTROL TERMINATION BENEFITS AGREEMENT
(the “Agreement”), dated as of the 29th day of May, 2009, is between Hess
Corporation, a Delaware corporation (the “Company”), and Brian J. Bohling (the
“Executive”).
WITNESSETH:
     WHEREAS, the Company and the Executive are parties to that certain Change
in Control Termination Benefits Agreement, dated as of January 20, 2005 (the
“Prior Agreement”);
     WHEREAS, the Company considers it essential to the best interests of the
Company and its stockholders that its management be encouraged to remain with
the Company and to continue to devote full attention to the Company’s business
in the event of a transaction or series of transactions that could result in a
change in control of the Company through a tender offer or otherwise;
     WHEREAS, the Company recognizes that the possibility of a change in control
and the uncertainty which it may raise among management may result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders;
     WHEREAS, the Executive is a key executive of the Company;
     WHEREAS, the Company believes the Executive has made valuable contributions
to the productivity and profitability of the Company;
     WHEREAS, should the Company receive a proposal for, or otherwise consider
any such transaction, in addition to the Executive’s regular duties, the
Executive may be called upon to assist in the assessment of such proposals,
advise management and the Board of Directors of the Company (the “Board”) as to
whether a proposed transaction would be in the best interests of the Company and
its stockholders, and to take such other actions as the Board might determine to
be appropriate;
     WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
services of the Executive, notwithstanding the possibility, threat or occurrence
of a change in control of the Company and believes that it is imperative to
diminish the potential distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened change in control, to
assure the Executive’s full

1



--------------------------------------------------------------------------------



 



attention and dedication to the Company in the event of any threatened or
pending change in control, and to provide the Executive with appropriate
severance arrangements following a change in control;
     WHEREAS, the Company intends that the Agreement comply with, or not be
subject to, section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and guidance and regulations issued thereunder, so that,
notwithstanding any other provision of the Agreement, the Agreement shall be
interpreted, operated and administered in a manner consistent with this
intention; and
     WHEREAS, the Company and the Executive mutually desire to make certain
revisions to the Prior Agreement consistent with such intention.
     NOW, THEREFORE, (a) to assure the Company that it will have the continued
undivided attention and services of the Executive and the availability of the
Executive’s advice and counsel notwithstanding the possibility, threat or
occurrence of a change in control of the Company, and to induce the Executive to
remain in the employ of the Company and (b) in order that the Agreement comply
with, or not be subject to, Section 409A of the Code, and for other good and
valuable consideration, the Prior Agreement is hereby amended and restated as of
the date first above set forth as follows:
     1. Change in Control.
     For purposes of the Agreement, a Change in Control shall be deemed to have
taken place if any of the following shall occur:
     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either the then
(i) outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”) or (ii) combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”) provided, however, that the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by the Company or any of its subsidiaries, (ii) any acquisition by
an employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its subsidiaries, (iii) any acquisition by any company with
respect to which, following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such company and the combined
voting power of the then outstanding voting securities of such company entitled
to vote generally in the election of directors is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Voting Securities immediately prior to such
acquisition in substantially the same proportions as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Outstanding Voting

2



--------------------------------------------------------------------------------



 



Securities, as the case may be, or (iv) any acquisition by one or more Hess
Entity (for this purpose a “Hess Entity” means (A) Mr. John Hess or any of his
children, parents or siblings, (B) any spouse of any person described in Section
(A) above, (C) any trust with respect to which any of the persons described in
(A) has substantial voting authority (D) any affiliate (as such term is defined
in Rule 12b-2 under the Exchange Act) of any person described in (A) above,
(E) the Hess Foundation Inc., or (F) any persons comprising a group controlled
(as such term is defined in such Rule 12b-2) by one or more of the foregoing
persons or entities described in this Section 1(a)(iv)); or
     (b) Within any 24 month period, individuals who, immediately prior to the
beginning of such period, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director during such period whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened solicitation to
which Rule 14a-ll of Regulation 14A promulgated under the Exchange Act applies
or other actual or threatened solicitation of proxies or consents; or
     (c) Consummation of a reorganization, merger or consolidation, in each
case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Voting Securities immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such reorganization, merger or consolidation in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger or consolidation, of the Outstanding Company Common Stock and Outstanding
Voting Securities, as the case may be; or
     (d) Consummation of (i) a complete liquidation or dissolution of the
Company or (ii) the sale or other disposition of all or substantially all of the
assets of the Company, other than to a company, with respect to which following
such sale or other disposition, more than 60% of, respectively, the then
outstanding shares of common stock of such company and the combined voting power
of the then outstanding voting securities of such company entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Company Common Stock
and Outstanding Voting Securities, as the case may be. The term “the sale or
other disposition of all or

3



--------------------------------------------------------------------------------



 



substantially all of the assets of the Company” shall mean a sale or other
disposition in a transaction or series of related transactions involving assets
of the Company or of any direct or indirect subsidiary of the Company (including
the stock of any direct or indirect subsidiary of the Company) in which the
value of the assets or stock being sold or otherwise disposed of (as measured by
the purchase price being paid therefor or by such other method as the Board
determines is appropriate in a case where there is no readily ascertainable
purchase price) constitutes more than two-thirds of the fair market value of the
Company (as hereinafter defined). The “fair market value of the Company” shall
be the aggregate market value of the then Outstanding Company Common Stock (on a
fully diluted basis) plus the aggregate market value of the Company’s other
outstanding equity securities. The aggregate market value of the shares of
Outstanding Company Common Stock shall be determined by multiplying the number
of shares of such Common Stock (on a fully diluted basis) outstanding on the
date of the execution and delivery of a definitive agreement with respect to the
transaction or series of related transactions (the “Transaction Date”) by the
average closing price of the shares of Outstanding Company Common Stock for the
ten trading days immediately preceding the Transaction Date. The aggregate
market value of any other equity securities of the Company shall be determined
in a manner similar to that prescribed in the immediately preceding sentence for
determining the aggregate market value of the shares of Outstanding Company
Common Stock or by such other method as the Board shall determine is
appropriate.
     2. Circumstances Triggering Receipt of Termination Benefits.
     (a) Subject to Section 2(c), the Company will provide the Executive with
the benefits set forth in Section 4 upon the Executive’s Separation from Service
that is initiated:
     (i) by the Company at any time within the first 24 months after a Change in
Control;
     (ii) by the Executive for “Good Reason” (as defined in Section 2(b) below)
at any time within the first 24 months after a Change in Control; or
     (iii) by the Company or the Executive pursuant to Section 2(d).
     For purposes of this Agreement, the term “Separation from Service” or
“Separate(s/d) from Service” means a “separation from service” within the
meaning of Code section 409A and Treasury Regulations thereunder.
     (b) In the event of a Change in Control, the Executive may Separate from
Service for “Good Reason” and receive the payments and benefits set forth in
Section 4 upon the occurrence of one or more of the following events (regardless
of whether any other reason, other than Cause as provided below, for such
Separation from Service exists or has occurred):

4



--------------------------------------------------------------------------------



 



     (i) Failure to elect or reelect or otherwise to maintain the Executive in
the office or the position, or at least a substantially equivalent office or
position, of or with the Company (or any successor thereto), which the Executive
held immediately prior to a Change in Control, or the removal of the Executive
as a director of the Company (or any successor thereto), if the Executive shall
have been a director of the Company immediately prior to the Change in Control;
     (ii) (A) Any material adverse change in the nature or scope of the
Executive’s authorities, powers, functions, responsibilities or duties from
those in effect immediately prior to the Change in Control, (B) a reduction in
the Executive’s annual base salary rate, (C) a reduction in the Executive’s
annual incentive compensation target or any material reduction in the
Executive’s other bonus opportunities, or (D) the termination or denial of the
Executive’s ability to participate in Employee Benefits (as defined in
Section 4(b)) or retirement benefits (as described in Section 4(c)) or a
material reduction in the scope or value thereof, any of which is not remedied
by the Company within 10 days after receipt by the Company of written notice
from the Executive of such change, reduction or termination, as the case may be;
     (iii) The liquidation, dissolution, merger, consolidation or reorganization
of the Company or transfer of all or substantially all of its businesses and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its businesses and/or assets have been transferred
(directly or by operation of law) assumed all duties and obligations of the
Company under this Agreement pursuant to Section 9(a);
     (iv) The Company requires the Executive to change the Executive’s principal
location of work to a location that is in excess of 30 miles from the location
thereof immediately prior to the Change in Control, or requires the Executive to
travel in the course of discharging the Executive’s responsibilities or duties
at least 20% more (in terms of aggregate days in any calendar year or in any
calendar quarter when annualized for purposes of comparison to any prior year)
than was required of the Executive in any of the three full years immediately
prior to the Change in Control without, in either case, the Executive’s prior
written consent;
     (v) Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by the Company or any successor thereto, which
breach is not remedied within 10 days after written notice to the Company from
the Executive describing the nature of such breach.
     (c) Notwithstanding Sections 2(a) and (b) above, no benefits shall be
payable by reason of this Agreement in the event of:

5



--------------------------------------------------------------------------------



 



     (i) The Executive’s Separation from Service by reason of the Executive’s
death or Disability, unless the Executive has previously given a valid “Notice
of Termination” pursuant to Section 3. For purposes hereof, “Disability” shall
be defined as the inability of the Executive due to illness, accident or other
physical or mental disability to perform the Executive’s duties for any period
of six consecutive months or for any period of eight months out of any 12-month
period, as determined by an independent physician selected by the Executive (or
the Executive’s legal representative) and reasonably acceptable to the Company,
provided that the Executive does not return to work on substantially a full-time
basis within 30 days after written notice from the Company, pursuant to
Section 3, of the intent to terminate the Executive’s employment due to
Disability;
     (ii) The Executive’s retirement on or after Normal Retirement Date pursuant
to the Company’s Employees’ Pension Plan; provided, however, that if the
Executive Separates from Service for Good Reason at such time of retirement, the
Executive’s retirement shall be treated hereunder as a Separation from Service
for Good Reason and the Executive shall be entitled to the benefits provided in
Section 4 hereof;
     (iii) The Executive’s Separation from Service for Cause. For the purposes
hereof, “Cause” shall be defined as (A) a felony conviction of the Executive or
the failure of the Executive to contest prosecution for a felony, (B) the
Executive’s gross and willful misconduct in connection with the performance of
the Executive’s duties with the Company and/or its subsidiaries or (C) the
willful and continued failure of the Executive to substantially perform the
Executive’s duties with the Company (or any successor thereto) after a written
demand from the Company’s internal Executive Committee, any successor or similar
internal management committee or, absent any such committee, its Chief Executive
Officer (such committee, or the Chief Executive Officer, being the “Notifying
Party”) for substantial performance which specifically identifies the manner in
which the Notifying Party believes that the Executive has not performed the
Executive’s duties with the Company, any of which is directly and materially
harmful to the business or reputation of the Company or any subsidiary or
affiliate. Notwithstanding the foregoing, the Executive shall not be deemed to
have Separated from Service for “Cause” hereunder unless and until the Executive
shall have been afforded, after reasonable notice, an opportunity to appear,
together with counsel (if the Executive chooses to have counsel present), before
the Notifying Party, if the Notifying Party is a committee, or in the event that
the Notifying Party is the Chief Executive Officer, the three most highly
compensated senior executive officers of the Company, not including the Chief
Executive Officer (such Notifying Party or the three senior executive officers,
as the case may be, being the “Hearing Party”), and after such hearing there
shall have been delivered to the Executive a written determination by the
Hearing Party that, in the good faith opinion of the Hearing Party the Executive
shall have been Separated from Service for “Cause” as herein defined and
specifying the

6



--------------------------------------------------------------------------------



 



particulars thereof in detail. Nothing herein will limit the right of the
Executive or the Executive’s beneficiaries to contest the validity or propriety
of any such determination. This Section 2(c) shall not preclude the payment of
any amounts otherwise payable to the Executive under any of the Company’s
employee benefit plans, pension plans, stock plans, programs and arrangements.
     (d) A Separation from Service initiated by the Company without Cause or by
the Executive for an event that would constitute Good Reason following a Change
in Control that occurs, in either event, prior to a Change in Control, but
occurs (i) not more than 180 days prior to the date on which a Change in Control
occurs and (ii) (x) at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control or
(y) otherwise arose in connection with, or in anticipation of, a Change in
Control, shall be deemed to be a Separation from Service without Cause within
the first 24 months after a Change in Control for purposes of this Agreement and
the date of such Change in Control shall be deemed to be the date immediately
preceding the date the Executive’s Separation from Service.
     3. Notice of Termination.
     Any Separation from Service as contemplated by Section 2 shall be
communicated by written “Notice of Separation” to the other party hereto. Any
“Notice of Separation” shall (i) indicate the effective date of the Separation
from Service, which shall not be less than 30 days or more than 60 days after
the date the Notice of Separation is delivered (the “Separation Date”),
(ii) cite the specific provision in this Agreement relied upon, and (iii) except
for a Separation from Service pursuant to Section 2(d), shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such Separation from Service including, if applicable, the failure by the
Company, after provision of written notice by the Executive, to effect a remedy
pursuant to the final clause of Section 2(b)(ii) or 2(b)(v).
     4. Benefits upon Separation from Service.
Subject to the conditions set forth in Section 2, the following benefits shall
be paid or provided to the Executive:
     (a) Compensation.
     The Company shall pay to the Executive two times the sum of (i) “Base Pay”,
which shall be an amount equal to the greater of (A) the Executive’s rate of
annual base salary (prior to any deferrals) on the date of the Executive’s
Separation from Service, or (B) the Executive’s rate of annual base salary
(prior to any deferrals) immediately prior to the Change in Control, plus (ii)
“Incentive Pay”, which shall be an amount equal to the greater of (X) the target
annual bonus payable to the Executive under the Company’s incentive compensation
plan or any other annual bonus plan for the fiscal year of the Company in which
the Change in Control occurred or (Y) the highest annual bonus

7



--------------------------------------------------------------------------------



 



earned by the Executive under the Company’s incentive compensation plan or any
other annual bonus plan (whether paid currently or on a deferred basis) during
the three fiscal years of the Company immediately preceding the fiscal year of
the Company in which the Change in Control occurred. In addition, the Executive
shall receive a pro rata portion of the target bonus for the fiscal year in
which the Executive’s termination of employment occurs.
     The amount payable under Section 4(a) shall be paid to the Executive in a
lump sum payment by the 60th day following the date of the Executive’s
Separation from Service. Notwithstanding the foregoing, payment of such amounts
may not be made to a Key Employee (as defined in Section 4(g)) upon a Separation
from Service before the date which is six months after the date of the Key
Employee’s Separation from Service (or, if earlier, the date of death of the Key
Employee). Any payments that would otherwise be made during this period of delay
shall be accumulated and paid on the first day of the seventh month following
the date of the Executive’s Separation from Service (or, if earlier, the first
day of the month after the Participant’s death).
     In the event payment of the amount payable under Section 4(a) is delayed
for six months pursuant to the immediately preceding paragraph, the Company
shall as soon as administratively practicable following the date of the
Executive’s Separation from Service (i) establish an irrevocable grantor trust
of which the Company is the grantor, and a bank or trust company reasonably
acceptable to the Executive is the trustee (the “Grantor Trust”), and (ii)
contribute to the Grantor Trust the full such amount payable under Section 4(a).
The Grantor Trust shall be a “rabbi trust,” the assets of which shall be used
solely for the purpose of satisfying the Company’s obligations under Section
4(a) of this Agreement; provided, however, that such assets shall be subject to
the claims of the Company’s general creditors in the event of the Company’s
bankruptcy (or similar insolvency proceeding), and the Grantor Trust shall not
cause any amount payable under this Agreement to be funded for tax purposes.
     (b) Welfare Benefits.
     For a period of 24 months following the date of the Executive’s Separation
from Service (the “Continuation Period”), the Company shall arrange to provide
the Executive with benefits (the “Employee Benefits”), including travel
accident, major medical, dental care and other welfare benefit programs,
substantially similar to those in effect immediately prior to the Change in
Control, or, if greater, to those that the Executive was receiving or entitled
to receive immediately prior to the date of the Executive’s Separation from
Service (or, if greater, immediately prior to the reduction, termination, or
denial described in Section 2(b)(ii)(D)). If and to the extent that any benefit
described in this Section 4(b) is not or cannot be paid or provided under any
policy, plan, program or arrangement of the Company or any subsidiary, as the
case may be, then the Company will itself pay or provide for the payment to the
Executive, the Executive’s dependents and beneficiaries of such Employee
Benefits along with, in the case of any benefit which is subject to tax because
it is not or cannot be paid or provided under any such policy,

8



--------------------------------------------------------------------------------



 



plan, program or arrangement of the Company or any subsidiary, an additional
amount such that after payment by the Executive, or the Executive’s dependents
or beneficiaries, as the case may be, of all taxes so imposed, the recipient
retains an amount equal to such taxes. Employee Benefits otherwise receivable by
the Executive pursuant to this Section 4(b) will be reduced to the extent
comparable welfare benefits are actually received by the Executive from another
employer during the Continuation Period, and any such benefits actually received
by the Executive shall be reported by the Executive to the Company. In addition,
the Executive shall receive additional age and service credit for the
Continuation Period for purposes of the Executive’s eligibility to receive any
retiree medical benefits.
     To the extent the continuation of the Employee Benefits under this Section
4(b) is, or ever becomes, taxable to the Executive and to the extent the
Employee Benefits that are medical benefits continue beyond the period in which
the Executive would be entitled (or would, but for this Agreement, be entitled)
to continuation coverage under a group health plan of the Company under Code
section 4980B (COBRA) if the Executive elected such coverage and paid the
applicable premiums, the Company shall administer such continuation of coverage
consistent with the following additional requirements as set forth in Treas.
Reg. § 1.409A-3(i)(1)(iv):
     (i) The Executive’s eligibility for Employee Benefits in one year shall not
affect the Executive’s eligibility for Employee Benefits in any other year;
     (ii) Any reimbursement of eligible expenses will be made on or before the
last day of the year following the year in which the expense was incurred; and
     (iii) Executive’s right to Employee Benefits shall not be subject to
liquidation or exchange for another benefit.
In the event the preceding sentence applies and the Executive is a Key Employee
(as defined in Section 4(g)), provision of Employee Benefits after the COBRA
period shall commence on the first day of the seventh month following the date
of the Executive’s Separation from Service (or, if earlier, the first day of the
month after the Executive’s death).
     (c) Retirement Benefits.
     The Executive shall be deemed to be completely vested in the Executive’s
currently accrued benefits under the Company’s Employees’ Pension Plan and the
Company’s Pension Restoration Plan or other supplemental pension plan (“SERP”)
in effect as of the date of the Change in Control (collectively, the “Plans”),
regardless of the Executive’s actual vesting service credit thereunder. In
addition, the Executive shall be deemed to earn age and service credit for
benefit calculation purposes thereunder for the Continuation Period. The
additional retirement benefits to be paid pursuant to the Plans shall be
calculated as though the Executive’s compensation rate for the years during the

9



--------------------------------------------------------------------------------



 



Continuation Period equaled the sum of Base Pay plus Incentive Pay. Any benefits
payable pursuant to this Section 4(c) that are not payable out of the Plans for
any reason (including but not limited to any applicable benefit limitations
under the Employee Retirement Income Security Act of 1974, as amended, or any
restrictions relating to the qualification of the Company’s Employees’ Pension
Plan under Section 401(a) of the Internal Revenue Code of 1986, as amended (the
“Code”)) shall be paid directly by the Company out of its general assets at the
time and form in which such benefits would have been payable under the
applicable Plan.
     (d) Stock Based Compensation Plans.
     (i) Any issued and outstanding stock options shall vest and become
exercisable on the date of the Executive’s Separation from Service (to the
extent they have not already become vested and exercisable) and any other
stock-based awards under any compensation plan or program maintained by the
Company (including, without limitation, awards of restricted stock and book
value appreciation units) and the Executive’s rights thereunder shall vest on
the date of the Executive’s Separation from Service (to the extent they have not
already vested) and any performance criteria under any such compensation plan or
program shall be deemed met at target as of the date of the Executive’s
Separation from Service .
     (ii) If and to the extent that any benefit or entitlement (or portion
thereof) described in paragraph (i) above is not able to be implemented by the
Company under the then applicable terms of any plan, program or award agreement
applicable to the Executive, to the extent permitted by Code section 409A, the
Company shall pay to the Executive cash and/or other property (including,
without limitation, common stock of the Company or any successor thereto) with a
value, as determined by the Board, equal to the value of any such option, award
or other entitlement (or portion thereof) that the Executive was not able to
receive under paragraph (i) above, such payment shall be made upon the date
provided in Section 4(a) following the Executive’s Separation from Service and
such payment shall be in full satisfaction of the option, award or other
entitlement (or portion thereof) to which such payment relates.
     (e) Defined Contribution Deferred Compensation Plans.
     The Company shall pay to the Executive all other amounts of tax-qualified
and nonqualified deferred compensation accrued or earned by the Executive
through the date of the Executive’s Separation from Service, and amounts
otherwise owing under the then existing plans and policies of the Company, other
than those amounts described in Section 4(c), including but not limited to, all
amounts of compensation previously deferred by the Executive (together with any
accrued interest or other earnings thereon) and not yet paid by the Company,
under the terms and conditions and time and form of payment of the underlying
applicable arrangements, plans or policies of the Company.

10



--------------------------------------------------------------------------------



 



     (f) Outplacement Services.
     If so requested by the Executive, reasonable outplacement services shall be
provided to the Executive by a professional outplacement firm or provider
selected by the Executive that is reasonably acceptable to the Company at a cost
to the Company not in excess of $30,000; provided, however, that such reasonable
outplacement expenses must be incurred on or before the last day of the second
year following, and payment of such expenses is actually made before the last
day of the second year following, the year in which the Executive’s Separation
from Service occurred.
     (g) Key Employee.
     For purposes of this Section 4, the term “Key Employee” means an employee
treated as a “specified employee” as of his Separation from Service under Code
section 409A(a)(2)(B)(i), i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof) of the Company or its affiliates
if the Company’s or its affiliate’s stock is publicly traded on an established
securities market or otherwise. Key Employees shall be determined in accordance
with Code section 409A using a December 31 identification date. A listing of Key
Employees as of an identification date shall be effective for the 12-month
period beginning on the April 1 following the identification date.
     5. Certain Additional Payments by the Company.
     (a) Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined (as hereafter provided) that any payment
(other than the Gross-Up payments provided for in this Section 5) or benefit
provided by the Company or any of its subsidiaries to or for the benefit of the
Executive, whether paid or payable or provided pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement, including without limitation any stock option,
stock appreciation right or similar right, restricted stock, deferred stock or
the lapse or termination of any restriction on, deferral period for, or the
vesting or exercisability of any of the foregoing (a “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto) by reason of being considered “contingent on a change in
ownership or control” of the Company, within the meaning of Section 280G of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to any such tax (such
tax or taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment or payments (collectively, a “Gross-Up
Payment”). The Gross-Up Payment shall be in an amount such that, after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax and any income tax imposed upon
the Gross-Up Payment, the Executive

11



--------------------------------------------------------------------------------



 



retains an amount of Gross-Up Payment equal to the Excise Tax imposed upon the
Payment.
     (b) Subject to the provisions of Section 5(t), all determinations required
to be made under this Section 5, including whether an Excise Tax is payable by
the Executive and the amount of such Excise Tax and whether a Gross-Up Payment
is required to be paid by the Company to the Executive and the amount of such
Gross-Up Payment, if any, shall be made by the Company’s outside auditors
immediately prior to the Change in Control (the “Accounting Firm”). The
Executive shall direct the Accounting Firm to submit its determination and
detailed supporting calculations to both the Company and the Executive within
30 days after the Change in Control Date, the date of the Executive’s Separation
from Service, if applicable, and any such other time or times as may be
requested by the Company or the Executive. If the Accounting Firm determines
that any Excise Tax is payable by the Executive, the Company shall pay the
required Gross-Up Payment to the Executive within five business days after
receipt of such determination and calculations with respect to any Payment to
the Executive. If the Accounting Firm determines that no Excise Tax is payable
by the Executive, it shall, at the same time as it makes such. determination,
furnish the Company and the Executive an opinion that the Executive has
substantial authority not to report any Excise Tax on the Executive’s federal,
state or local income or other tax return. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) and
the possibility of similar uncertainty regarding applicable state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that a Gross-Up Payment which will not have been made by the Company
should have been made (an “Underpayment’), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts or fails
to pursue its remedies pursuant to Section 5(t) and the Executive thereafter is
required to make a payment of any Excise Tax, the Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and the Executive as promptly as possible. Any such Underpayment shall
be promptly paid by the Company to, or for the benefit of, the Executive within
five business days after receipt of such determination and calculations.
     (c) The Company and the Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 5(b). Any determination by the Accounting Firm as to the
amount of the Gross-Up Payment shall be binding upon the Company and the
Executive.
     (d) The federal, state and local income or other tax returns filed by the
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Tax, and at the request of the Company,

12



--------------------------------------------------------------------------------



 



provide to the Company true and correct copies (with any amendments) of the
Executive’s federal income tax return as filed with the Internal Revenue Service
and corresponding state and local tax returns, if relevant, as filed with the
applicable taxing authority, and such other documents reasonably requested by
the Company, evidencing such payment. If prior to the filing of the Executive’s
federal income tax return, or corresponding state or local tax return, if
relevant, the Accounting Firm determines that the amount of the Gross-Up Payment
should be reduced, the Executive shall, within five business days, pay to the
Company the amount of such reduction.
     (e) The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section 5(b)
shall be borne by the Company. If such fees and expenses are initially paid by
the Executive, the Company shall reimburse the Executive the full amount of such
fees and expenses within five business days after receipt from the Executive of
a statement therefor and reasonable evidence of payment thereof.
     (f) The Executive shall notify the Company in writing of any claim, by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment or any additional
Gross-Up Payment. Such notification shall be given as promptly as practicable
but no later than 10 business days after the Executive actually receives notice
of such claim, and the Executive shall further apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid (in each
case, to the extent known by the Executive). The Executive shall not pay such
claim prior to the earlier of (x) the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company and (y) the
date that any payment with respect to such claim is due. If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:
(i) provide the Company with any written records or documents in the Executive’s
possession relating to such claim reasonably requested by the Company;
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;
(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and
(iv) permit the Company to participate in any proceedings relating to such
claim;

13



--------------------------------------------------------------------------------



 



provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax including interest and
penalties with respect thereto, imposed as a result of such contest and payment
of costs and expenses. Without limiting the foregoing provisions of this
Section 5(t), the Company shall control all proceedings taken in connection with
the contest of any claim contemplated by this Section 5(t) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at the
Executive’s own cost and expense) and may, at its option, either direct the
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
the tax claimed and sue for a refund, the Company shall advance the amount of
such payment to the Executive on an interest-free basis and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income or other tax, including interest or penalties with respect thereto,
imposed with respect to such advance; and provided further, that any extension
of the statute of limitations relating to payment of taxes for the taxable year
of the Executive with respect to which the contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of any such contested claim shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
     (g) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 5(t), the Executive receives any refund with respect
to such claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 5(t)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 5(t), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial or refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of any such advance shall offset, to the extent
thereof, the amount of any Gross-Up Payment required to be paid by the Company
to the Executive pursuant to this Section 5.
          (h) Notwithstanding anything in this Section 5 to the contrary, any
payment made to or on behalf of the Executive under this Section 5 shall be made
in compliance with Code section 409A and by the later of (i) the end of the year
following the year that the related taxes are remitted to the applicable taxing
authority, (ii) the end of the year following the year in which any taxes that
are the subject of an audit or

14



--------------------------------------------------------------------------------



 



litigation are remitted to the taxing authority, and (iii) where as a result of
such audit or litigation no taxes are remitted, the end of the year following
the year in which the audit is completed or there is a final and non-appealable
settlement or other resolution of the litigation.
     6. No Mitigation Obligation; Obligations Absolute.
     The payment of the severance compensation by the Company to the Executive
in accordance with the terms of this Agreement is hereby acknowledged by the
Company to be reasonable, and the Executive will not be required to mitigate the
amount of any payment or other benefit provided in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of the Executive hereunder or otherwise, except
as expressly provided in the second to last sentence of Section 4(b). The
obligations of the Company to make the payments and provide the benefits
provided herein to the Executive are absolute and unconditional and may not be
reduced under any circumstances, including without limitation any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or any third party at any time.
     7. Legal Fees and Expenses.
     It is the intent of the Company that the Executive not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement or defense of the Executive’s rights under this Agreement by
litigation or otherwise because the cost and expense thereof would substantially
detract from the benefits intended to be extended to the Executive hereunder.
Accordingly, if, following a Change in Control, it should appear to the
Executive that the Company has failed to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, the Executive any or all of the benefits provided or intended
to be provided to the Executive hereunder, the Company irrevocably authorizes
the Executive from time to time to retain counsel of the Executive’s choice, at
the expense of the Company as hereafter provided, to advise and represent the
Executive in connection with any such interpretation, enforcement or defense,
including without limitation the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to the Executive’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and the Executive agree that a confidential relationship
shall exist between the Executive and such counsel. Without respect to whether
the Executive prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for all
reasonable attorneys’ fees and related expenses incurred by the

15



--------------------------------------------------------------------------------



 



Executive in good faith in connection with any of the foregoing; provided,
however, that the Company shall have no obligation hereunder to pay any
attorneys’ fees or related expenses with respect to any frivolous claims made by
the Executive. Payments by the Company shall be made in accordance with the
rules immediately below, upon written request of the Executive which must be
accompanied by such evidence of eligible fees and expenses as the Company may
reasonably require.
     The Company shall administer such reimbursements consistent with the
following additional requirements as set forth in Treas. Reg. §
1.409A-3(i)(1)(iv):
     (i) The Executive’s eligibility for reimbursement of eligible legal fees
and expenses in one year shall not affect Executive’s eligibility for eligible
legal fees in any other year;
     (ii) Any reimbursement of eligible legal fees and expenses shall be made on
or before the last day of the year following the year in which the expense was
incurred; and
     (iii) The Executive’s right to the reimbursement of eligible legal fees and
expenses shall not be subject to liquidation or exchange for another benefit.
     8. Continuing Obligations.
     The Executive hereby agrees that all documents, records, techniques,
business secrets and other information which have come into the Executive’s
possession from time to time during the Executive’s employment with the Company
shall be deemed to be confidential and proprietary to the Company and, except
for personal documents and records of the Executive, shall be returned to the
Company. The Executive further agrees to retain in confidence any confidential
information known to him concerning the Company and its subsidiaries and their
respective businesses so long as such information is not otherwise publicly
disclosed, except that Executive may disclose any such information required to
be disclosed in the normal course of the Executive’s employment with the Company
or pursuant to any court order or other legal process or as necessary to enforce
the Executive’s rights under this Agreement.
     9. Successors.
     (a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Executive to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of such successor entity to enter into such agreement prior to the
effective date of any such succession (or, if later, within three business days
after first receiving a written request for such agreement) shall constitute a

16



--------------------------------------------------------------------------------



 



breach of this Agreement and shall entitle the Executive to terminate employment
pursuant to Section 2(a) (ii) and to receive the payments and benefits provided
under Section 4. As used in this Agreement, “Company” shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which executes and delivers the Agreement provided for in this
Section 9 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
     (b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive dies
while any amounts are payable to him hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s designee or, if there is no such designee, to the
Executive’s estate.
     10. Notices.
     For all purposes of this Agreement, all communications, including without
limitation notices, consents, requests or approvals, required or permitted to be
given hereunder will be in writing and will be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, or three business days after having been sent by a nationally
recognized overnight courier service such as FedEx, UPS, or Purolator, addressed
to the Company (to the attention of the Secretary of the Company, with a copy to
the General Counsel of the Company) at its principal executive office and to the
Executive at the Executive’s principal residence, or to such other address as
any party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address shall be effective only upon receipt.
     11. Governing Law.
     THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     12. Miscellaneous.
     No provisions of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in a writing signed
by the Executive and the Company. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter

17



--------------------------------------------------------------------------------



 



hereof have been made by either party which are not set forth expressly in this
Agreement (or in any employment or other written agreement relating to the
Executive). Nothing expressed or implied in this Agreement will create any right
or duty on the part of the Company or the Executive to have the Executive remain
in the employment of the Company or any subsidiary prior to or following any
Change in Control. The Company may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Company is required to
withhold pursuant to any law or government regulation or ruling. In the event
that the Company refuses or otherwise fails to make a payment when due and it is
ultimately decided that the Executive is entitled to such payment, such payment
shall be increased to reflect an interest factor, compounded annually, equal to
the prime rate in effect as of the date the payment was first due plus two
points. For this purpose, the prime rate shall be based on the rate identified
by Chase Manhattan Bank as its prime rate.
     13. Separability.
     The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
     14. Non-assignability.
     This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder, except as provided in Section 9. Without
limiting the foregoing, the Executive’s right to receive payments hereunder
shall not be assignable or transferable, whether by pledge, creation of a
security interest or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer by the Executive contrary to this Section 14 the Company shall have no
liability to pay any amount so attempted to be assigned or transferred to any
person other than the Executive or, in the event of death, the Executive’s
designated beneficiary or, in the absence of an effective beneficiary
designation, the Executive’s estate.
     15. Effectiveness; Term.
     This Agreement will be effective and binding as of the date first above
written immediately upon its execution and shall continue in effect through the
second anniversary of such date; provided, however, that the term of this
Agreement shall automatically be extended for an additional day for each day
that passes so that there shall at any time be two years remaining in the term
unless the Company provides written notice to the Executive that it does not
wish the term of this Agreement to continue to be so extended, in which case the
Agreement shall terminate on the second anniversary of such notice if there has
not been a Change in Control prior to such second anniversary. In the event that
a Change in Control has occurred during the term of this Agreement, then

18



--------------------------------------------------------------------------------



 



this Agreement shall continue to be effective until the second anniversary of
such Change in Control. Notwithstanding any other provision of this Agreement,
if, prior to a Change in Control, the Executive ceases for any reason to be an
employee of the Company and any subsidiary (other than a termination of
employment pursuant to Section 2(d) hereof), thereupon without further action
the term of this Agreement shall be deemed to have expired and this Agreement
will immediately terminate and be of no further effect. For purposes of this
Section 15, the Executive shall not be deemed to have ceased to be an employee
of the Company and any subsidiary by reason of the transfer of the Executive’s
employment between the Company and any subsidiary, or among any subsidiaries.
Notwithstanding any provision of this Agreement to the contrary, the parties’
respective rights and obligations under Sections 4 through 9 will survive any
termination or expiration of this Agreement or the termination of the
Executive’s employment following a Change in Control for any reason whatsoever.
     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
     17. Prior Agreement. This Agreement supersedes and terminates any and all
prior similar agreements by and among Company (and/or a subsidiary) and the
Executive, including, without limitation, the Prior Agreement.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered as of the day and year first above set forth.

                  HESS CORPORATION    
 
           
 
  By:   /s/ John B. Hess
 
   
 
           
 
  Name:   John B. Hess    
 
           
 
  Title:   Chairman and CEO    

/s/ Brian J. Bohling                    
     Brian J. Bohling

19